Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 10/21/2022.
Claims 1-20 are examined. 
Claims 1-3, 5-11, 13-19 are rejected. 
Claims 4, 12 and 20 are objected. 

Response to Arguments
Applicant’s arguments dated 10/21/2021 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference for teaching or matter specifically challenged in the argument.
Examiner notes that new mapping of claim amendment(s) is described in action below. 
Any objections or rejections not set forth below have been withdrawn.  
Examiner is open for phone interview for the purpose of compact prosecution. 

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-20  are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 8,810,392 to Teller et al (hereinafter known as "Teller”) and U.S. Publication 2019/0370507 to Byrd et al. (hereinafter known as "Byrd”) and further in view of US Publication 2015/0140934 to Abdurrahman et al. (hereinafter known as “Abdurrahman”).

As per claim 1 Teller teaches, a computer-implemented method for preventing loss of physical objects (Teller Fig 1 element 130, 140 col 7 lines 16-25), comprising: 
receiving, by a wearable device (Teller Fig 1 element 110 col 7 lines 16-30), information associated with a user of the wearable device comprising one or more physical gestures to be used as a digital handshake and at least one physical object to be tracked (Teller Fig 1 col 7 lines 25-60, where detection of item is interpreted as gesture of claimed limitation); 
downloading, to the wearable device, a set of models associated with the at least one physical object to be tracked (Teller Fig 2A – element 265, col 9 lines 10-35 teaches monitoring module, pairing module and alerts module where monitoring module is interpreted as tracking module); 

the digital handshake with the at least one object to be tracked  (Teller Fig 2A – element 270, col 9 lines 10-35 and lines 50-65 teaches pairing module which pairs the device to physical object by receiving information from sensors); and 
continuously monitoring, by the wearable device, actions and physical movements performed by the user to determine whether the at least one physical object is in possession of the user (Teller Fig 4 col 10 lines 45-65 where monitoring module checks for an item with active and passive sensors).
Teller does not teach however Byrd teaches, 
in response to an activation command, performing, by the wearable device and wherein movement data from the wearable is received; (Byrd para 17 and 87 teaches activation button sending activation / pairing signal to device).  
Teller teaches monitoring physical objects by device and other steps (abstract as mapped above in claim 1). Teller does not teach however Byrd teaches loss prevention and loss recovery by devices with activation commands (Byrd para 17 and 87). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Teller of monitoring physical objects by device for loss prevention and other described steps with the invention of Byrd with activation command for loss prevention by devices. The motivation for doing so would be to help prevent the loss of user’s personal device(s) which contains sensitive data (para 3). 
Examiner interprets wearable device as described in spec para 18 – processor, data storage device which can run object loss prevention program. 
Combination of Teller – Byrd does not teach however Abdurrahman teaches, 
the one or more physical gestures corresponding to movements of the at least one physical object (Abdurrahman Fig 7A, 7B, para 34 teaches user physical gestures such as wrist flicking, finger-pointing which covers claimed limitation);
the models comprising digital data representing how one or more physical objects of different types are physically handled (Abdurrahman Fig 7A, 7B and para 124, 135 teaches different physical activities controlled by physical gestures which covers claimed limitation). 
Teller - Byrd teaches monitoring physical objects by device with loss prevention and loss recovery by devices with activation commands. Teller – Byrd does not teach, however Abdurrahman teaches, physical gestures and movements of the physical object (Fig 7A – 7B). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Teller – Byrd of monitoring physical objects by device for loss prevention and other described steps with the invention of Abdurrahman with physical gestures of physical objects (para 3). 

As per claim 2 combination of Teller and Byrd, teach the method of claim 1, further comprising: 
in response to determining that the at least one physical object is not in possession of the user, identifying, by the wearable device, whether a context in which the at least one physical object is placed satisfies a predetermined criteria (Teller Fig 5 element 510 and 530).  
As per claim 3 combination of Teller and Byrd, teach the method of claim 2, further comprising: 
in response to determining that the context in which the object is placed satisfies the predetermined criteria, continuing, by the wearable device, monitoring actions and physical movements performed by the user (Teller col 11 lines 1 – 30).
As per claim 5 combination of Teller and Byrd, teach the method of claim 1, wherein the continuously monitoring the actions and physical movements performed by the user to determine whether the at least one physical object is in possession of the user further comprises: 
receiving, by the wearable device, data from a plurality of sensors, the plurality of sensors comprising an accelerometer (Teller Fig 6 element 606), sound detection features (Teller Fig 6 element 622), gyroscopic features (Teller Fig 6 element 608), a microphone (Teller Fig 6 element 626), and global positioning system (Teller Fig 6 element 634 – Teller col 17 lines 2-20).
As per claim 6 combination of Teller and Byrd, teach the method of claim 1, wherein the activation command includes at least one selected from the group consisting of: a button in the wearable device (Byrd para 47, Fig 4 motivation as described in claim 1) or a voice command from the user.
As per claim 7 combination of Teller and Byrd, teach the method of claim 1, wherein actions and physical movements performed by the user are detected using deep learning models (Teller Fig 12A col 13 lines 35-55, teaches learning models with context and proximity frameworks).
As per claim 8 combination of Teller and Byrd, teach the method of claim 1, further comprising: 
determining, using biometric sensors in the wearable device, a biometric indicator of the user (Teller Fig 6 element 622 col 17 lines 2-20 teaches biological sensors); 
in response to the biometric indicator indicating a stressful situation, determining whether the at least one physical object to be tracked is in possession of the user (Teller col 13, 14 and 15 describes various scenarios such as crossing street, stock market collapse, child monitoring with strangers, hours at work, accident witness which are interpreted as stressful situation of claim limitation); 
in response to the at least one physical object to be tracked not being in possession of the user, sending a notification to the user (Teller Fig 5A – col 11 lines 50-65 and col 13 lines 1–15); and 
incorporating biometric data associated with the determined biometric indicator into the set of models (Teller Fig 5A - col 13 lines 5–25).
Claims 9 and 17,
Claims 9 and 17 are rejected in accordance with claim 1.

Claim 10 and 18,
Claims 10 and 18 are rejected in accordance with claim 2.

Claims 11 and 19,
Claims 11 and 19 are rejected in accordance with claim 3.

Claim 13,
Claim 13 is rejected in accordance with claim 5.

Claim 14,
Claim 14 is rejected in accordance with claim 6.

Claim 15,
Claim 15 is rejected in accordance with claim 7.

Claim 16,
Claim 16 is rejected in accordance with claim 8.


Conclusion 

Claims  1-3, 5-11, 13-19 have been rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431